NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-4610
                                      ___________

                               OSITA HILARY UZOKA,
                                 AKA Hilary Fidelis,
                                  AKA Osita Uzoka,
                                  AKA Uzoka Osita,
                                               Petitioner

                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                           Respondent
                    ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A71-870-675)
                      Immigration Judge: Honorable Leo Finston
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    July 23, 2012

            Before: JORDAN, HARDIMAN and ALDISERT, Circuit Judges

                              (Opinion filed: July 26, 2012)
                                     ___________

                                       OPINION
                                      ___________

PER CURIAM

      Petitioner Osita Hilary Uzoka, proceeding pro se, seeks review of a final order of

removal. For the reasons that follow, we will deny his petition for review.
                                             I.

       Uzoka, a citizen of Nigeria, first entered the United States in 1986 on a student

visa; he made subsequent entries in 1992 and 1994. In December 2005, he became a

lawful permanent resident through his citizen wife. In October 2008, Uzoka was

convicted of a second degree offense of endangering the welfare of a child under N.J.

Stat. Ann. § 2C:24-4(a). He was sentenced to five years of imprisonment, and he is now

in the custody of the Department of Homeland Security (“DHS”). DHS began removal

proceedings, and Uzoka applied for cancellation of removal, asylum, withholding and

deferral of removal, and protection under the Convention Against Torture (“CAT”).

       In May 2011, the Immigration Judge (“IJ”) sustained one of the charges against

Uzoka, finding that he had been convicted of an aggravated felony as defined under 8

U.S.C. § 1101(a)(43)(A) (in this case, relating to the sexual abuse of a minor). Thus, the

IJ concluded, Uzoka was statutorily ineligible for cancellation of removal and asylum.

See 8 U.S.C. §§ 1229b(a)(3), 1158(b)(2)(A)(ii), 1158(b)(2)(B)(i). The IJ also determined

that Uzoka’s conviction was presumptively a “particularly serious crime,” and, on that

basis, denied withholding of removal under either 8 U.S.C. § 1231(b)(3)(B)(ii) or the

CAT.

       Finally, the IJ considered Uzoka’s request for deferral of removal under the CAT.

The IJ acknowledged the evidence of human rights abuses in Nigeria, including at the

hands of law enforcement officials against militant groups, criminal suspects, and

members of particular tribal and regional groups. The IJ also considered Uzoka’s
                                             2
testimony that he will be shunned by his family, targeted by vigilante groups, persecuted

for his Christian religious beliefs, and tortured by the government under a law known as

“Decree 33.”1 The IJ ultimately concluded, however, that Uzoka had failed to establish

that he would be subjected to torture if removed to Nigeria. The Board of Immigration

Appeals (“BIA”) dismissed his appeal. Uzoka filed a timely pro se petition for review

and a motion for a stay of removal. The government filed a response opposing the stay

and a motion to dismiss. We denied the stay motion, and we now deny the motion to

dismiss.

                                             II.

       The government seeks to have the petition for review dismissed, claiming that this

Court lacks jurisdiction to review the final order of removal entered against Uzoka. See 8

U.S.C. § 1252(a)(2)(C). This Court is precluded from exercising “jurisdiction to review

any final order of removal against an alien who is removable by reason of” a conviction

for any aggravated felony, as well as certain controlled substance violations. 8 U.S.C. §

1252(a)(2)(C); see also Calcano-Martinez v. INS, 533 U.S. 348, 351 (2001). However,

this Court retains jurisdiction to determine jurisdictional facts, including whether a

petitioner is an alien, or, as in this case, whether he committed an aggravated felony. See

Drakes v. Zimski, 240 F.3d 246, 247 (3d Cir. 2001).


       1
       Apparently, “Decree 33” requires that criminal deportees who have been
convicted of drug offenses are to be detained upon their return to Nigeria, where they
may be subjected to prosecution.

                                              3
       In In re Rodriguez-Rodriguez, 22 I. & N. Dec. 991, 995-96 (1991), the BIA

concluded that 18 U.S.C. § 3509(a)(8)2 was “a reasonable interpretation” of the INA’s

“sexual abuse of a minor.” We also found, in Stubbs v. Att’y Gen., 452 F.3d 251, 255

(3d Cir. 2006), that the statute that Uzoka was convicted under, N.J. Stat. Ann. § 2C:24-

4(a), does not necessarily constitute “sexual abuse of a minor” under the INA. Unlike §

3509(a)(8), N.J. Stat. Ann. § 2C:24-4(a), “does not necessarily require that an act with a

child took place.” Stubbs, 452 F.3d at 256. Thus, as in Stubbs, the IJ and BIA properly

considered the charging documents and indictment to determine whether Uzoka’s

conviction constituted an aggravated felony. See Stubbs, 452 F.3d at 254 (N.J. Stat. Ann.

§ 2C:24-4(a) invites inquiry into facts beyond charging statute to determine whether

conviction constitutes an aggravated felony).

       Uzoka’s record of conviction is distinguishable from the petitioner in Stubbs. In

Stubbs, the only detail of the conviction available was the charge identified in the

indictment that the petitioner had “engage[d] in sexual conduct which would impair or

debauch the morals of the child.” Id. at 252 n.1. In contrast, the charge that Uzoka was

convicted of—Count 12—contains specific allegations describing his conduct. Count 12

read: “[B]etween on or about the 18th day of November, 2001 and the 17th day of

November, 2002, . . . [Uzoka] did knowingly engage in sexual conduct: to wit touched


       2
       Section § 3509(a)(8) defines “sexual abuse” as “the employment, use, persuasion,
inducement, enticement, or coercion of a child to engage in, or assist another person to
engage in, sexually explicit conduct or the rape, molestation, prostitution, or other form
of sexual exploitation of children, or incest with children.”
                                              4
the breasts of T.L., date of birth 11/18/89, while the said Osita Uzoka, had a legal duty or

had assumed the responsibility of caring for T.L.” (A.R. 321.) The victim was

approximately twelve years old and was Uzoka’s stepdaughter, he had assumed

responsibility of caring for her, and he had engaged in sexual conduct with or against her,

as defined in § 5509(a)(8) and (9). Thus, Uzoka’s conviction qualifies as an “aggravated

felony”—in this case, the sexual abuse of a minor—under 8 U.S.C. § 1101(a)(43)(A).

Accordingly, we may exercise jurisdiction over Uzoka’s constitutional claims or

questions of law only. See 8 U.S.C. § 1252(a)(2)(D).

       Uzoka’s claim that the removal order is based on a not-yet-final (due to his

pending post-conviction petition), and ultimately invalid, conviction presents a legal

argument that this Court would have jurisdiction to consider. However, there is no

indication that he asked the IJ or BIA for a continuance of the proceedings (and was

denied) so that he could pursue post-conviction relief, and it appears that Uzoka did not

exhaust this claim to the IJ and the BIA. See 8 U.S.C. § 1252(d)(1); Abdulrahman v.

Ashcroft, 330 F.3d 587, 594-95 (3d Cir. 2003) (exhaustion requirement is jurisdictional).

Accordingly, this Court lacks jurisdiction to address it. In any event, his underlying

criminal proceedings have not been “reopened,” as he alleges. Rather, he filed a petition

for post-conviction relief, which is currently pending. Based on the record available at

this time, there is not enough information to know what claims he raised in his post-

conviction petition, including whether he raised a claim under Padilla v. Kentucky, 130

S. Ct. 1473 (2010).
                                             5
       Uzoka challenges for the first time the finding that his conviction qualifies as an

aggravated felony. We retain jurisdiction to review, using a de novo standard, whether

“an alien was convicted of a non-reviewable aggravated felony.” Restrepo v. Att’y Gen.,

617 F.3d 787, 790 (3d Cir. 2010). However, as the BIA noted, Uzoka did not challenge

the IJ’s determination—during proceedings before the IJ or on appeal to the BIA—that

his conviction qualified as an aggravated felony or that he was ineligible for cancellation.

Thus, the claim is unexhausted, and we may not review it. See Castro v. Att’y Gen., 671

F.3d 356, 365 (3d Cir. 2012); Abdulrahman, 330 F.3d at 594-95. Even if we did have

jurisdiction to review the claim, the BIA properly agreed with the IJ that Uzoka’s

conviction constituted an aggravated felony, as discussed above.

       Uzoka also seeks to challenge the finding that his conviction constitutes a

“particularly serious crime” under 8 U.S.C. § 1231(b)(3)(B). He argues that the BIA

failed to consider certain mitigating factors in considering whether his conviction was a

particularly serious crime. Such a challenge is a reviewable legal question. See Alaka v.

Att’y Gen., 456 F.3d 88, 103-04 (3d Cir. 2006). Because Uzoka received a five-year

sentence for his conviction, his conviction is categorically “particularly serious.” See,

e.g., § 1231(b)(3)(B)(ii) (withholding of removal not available to “alien[s], having been

convicted by a final judgment of a particularly serious crime . . .”); Kaplun v. Att’y Gen.,

602 F.3d 260, 267 (3d Cir. 2010).

       Finally, Uzoka claims that the IJ and BIA erred in denying him deferral of

removal under the CAT (which is unaffected by the severity of his conviction). To
                                             6
qualify for deferral of removal, an alien must establish that it is more likely than not that

he will be tortured if removed. See 8 C.F.R. §§ 1208.17(a), 1208.16(c)(2). He must also

show that the torture will be inflicted “by or at the instigation of or with the consent or

acquiescence of a public official . . .” See 8 C.F.R. § 1208.18(a)(1).

       Uzoka argues that the IJ and BIA failed to properly consider all of his evidence in

support of his claim for deferral. We liberally construe this argument as a reviewable due

process claim, and exercise plenary review. See Singh v. Gonzales, 432 F.3d 533, 537,

541 (3d Cir. 2006). However, contrary to Uzoka’s claims, the record shows that the IJ

and BIA did consider his evidence regarding “Decree 33,” human rights abuses in

Nigeria, religious and tribal tensions, as well as his testimony about his fear of being

targeted by vigilante groups. Further, Uzoka’s evidence of the violence his family

members’ have suffered is not persuasive. According to Uzoka, his sister and her baby

were innocent bystanders in an attack, and he speculated that his brothers were targeted

by vigilantes or because of religious reasons. Thus, Uzoka has failed to demonstrate any

due process error.

                                             III.

       For the foregoing reasons, we will dismiss the petition for review in part (to the

extent we lack jurisdiction), and deny it in part. In light of our disposition, the

government’s motion to dismiss is denied as moot.




                                              7